DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Eddie Scott  on 3/14/2022.

The application has been amended as follows: 

Claim 1. (Currently Amended) An apparatus that seals a filter to a base and will continue to seal the filter to the base when exposed to heat in the event of hot air or fire, comprising:
a seal housing between the filter and the base wherein said seal housing has a first side and a second side opposite said first side;
a seal unit in said seal housing;

first individual interspersed particles of intumescent material interspersed within said gel seal material wherein each of said first individual interspersed particles are surrounded by said gel seal material wherein said first individual interspersed particles of intumescent material activate at a first temperature when exposed to the heat at said first temperature and form expanding bubbles that harden into a first dense heat insulating multi-cellular char,
second individual interspersed particles of intumescent material interspersed within said gel seal material wherein each of said second individual interspersed particles are surrounded by said gel seal material,
wherein said combination seal unit substantially fills said seal housing and extends continuously from said first side to said second side and is the only material in said seal housing,
wherein said first individual interspersed particles of intumescent material and said second individual interspersed particles of intumescent material are different,
-2-
interspersed particles of intumescent material activate at a second temperature when exposed to the heat at said second temperature that is higher than said first temperature and form expanding bubbles that harden into a second dense heat insulating multi-cellular char,
wherein said first individual interspersed particles of intumescent material interspersed within said gel seal material and said second individual interspersed particles of intumescent material interspersed within said gel seal material are of different expatiation ratios; and
an extension blade that extends from the filter into said seal housing between said first side and said second side of said seal housing opposite said first side and into said seal unit and into said gel seal material with said first individual interspersed particles of intumescent material interspersed within said gel seal material and said second individual interspersed particles of intumescent material interspersed within said gel seal material that extends continuously from said first side to said second side of said seal housing and wherein said seal housing is positioned relative to the filter and the base to seal the filter to the base and will continue to seal in the event of hot air or fire.


Claim 3. (Currently amended) An apparatus that seals a filter to a base and will continue to seal the filter to the base when exposed to heat in the event of hot air or fire, comprising:



a seal unit in said seal housing wherein said seal unit is a combination seal unit that substantially fills said seal housing and extends continuously from said first side to said second side and is the only material in said seal housing,
wherein said seal unit includes

a seal material wherein said seal material is a gel seal material that extends continuously from said first side to said second side of said seal housing,

first individual particles of intumescent material interspersed within said gel seal material wherein each of said first individual particles are surrounded by said gel seal


material wherein said first individual particles of intumescent material activate at a first temperature when exposed to the heat a said first temperature and form expanding bubbles that harden into a first dense heat insulating multi-cellular char, and

second individual particles of intumescent material interspersed within said gel seal material wherein each of said first individual particles are surrounded by said gel seal material and said second individual particles are located interspersed with



wherein said first individual particles of intumescent material interspersed within said gel seal material and said second individual particles of intumescent material interspersed within said gel seal material are of different expatiation ratios, and

an extension blade that extends from the filter into said seal housing between said first side and said second side of said seal housing opposite said first side and into said seal unit and into said gel seal material with said first individual particles of intumescent material interspersed within said gel seal material and said second individual particles of intumescent material interspersed within said gel seal material that extends continuously from said first side to said second side of said seal housing, and

wherein said seal unit is positioned relative to the filter and the base to seal the filter to the base and will continue to seal in the event of hot air or fire.


Claim 24. (New) An apparatus that seals a filter to a base and will continue to seal the filter to the base when exposed to heat in the event of hot air or fire having:



a seal unit in said seal housing;

wherein said seal unit is a combination seal unit that substantially fills said seal housing and extends continuously from said first side to said second side and is the only material in said seal housing, wherein said seal unit includes

a gel seal material that extends continuously from said first side to said second side of said seal housing,

first individual interspersed particles of intumescent material interspersed within said gel seal material wherein each of said first individual interspersed particles are surrounded by said gel seal material wherein said first individual interspersed particles of intumescent material activate at a first temperature when exposed to the heat at said first temperature and form expanding bubbles that harden into a first dense heat insulating multi-cellular char,

second individual interspersed particles of intumescent material interspersed within said gel seal material wherein each of said second individual interspersed particles are surrounded by said gel seal material,



wherein said second individual interspersed particles of intumescent material activate at a second temperature when exposed to the heat at said second temperature that is higher than said first temperature and form expanding bubbles that harden into a second dense heat insulating multi-cellular char,

wherein said first individual interspersed particles of intumescent material interspersed within said gel seal material and said second individual interspersed particles of intumescent material interspersed within said gel seal material are of different expatiation ratios; and

an extension blade that extends from the filter into said seal housing between said first side and said second side of said seal housing opposite said first side and into said seal unit and into said gel seal material with said first individual interspersed particles of intumescent material interspersed within said gel seal material and said second individual interspersed particles of intumescent material interspersed within said gel seal material that extends continuously from said first side to said second side of said seal housing and

wherein said seal housing is positioned relative to the filter and the base to seal the filter to the base and will continue to seal in the event of hot air or fire;

the improvement consisting of:

said combination seal unit consists of said gel seal material, said first individual interspersed particles of intumescent material, and said second individual interspersed particles of intumescent material that substantially fills said seal housing and extends continuously from said first side to said second side and is the only material in said seal housing.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly suggest the seal apparatus as claimed in independent claims of the application. The examiner can find no motivation to combine or modify the reference without the use of impermissible hindsight.

Brown (U.S. PG Pub # 20130187337)  discloses an apparatus that seals a filter (12, fig 1A or 1B) to a base (18, fig 1A or 1B) and will continue to seal the filter to the base when exposed to heat in the event of hot air or fire (Para 0031), comprising:

a seal housing between the filter and the base (16 between 12 and 18, fig 1A or 1B) wherein said seal housing has a first side and a second side opposite said first side (two sides of 16), 

an extension blade that extends from the filter into said seal housing between said first side and said second side of said seal housing opposite said first side and into said seal unit and into said gel seal material (blade of 14 extending from filter 12 into gel seal material 20, fig 1A or 1B) and wherein said seal housing is positioned relative to the filter and the base (16 relative to 12 and 18, fig 1A) and will continue to seal in the event of hot air or fire (fig 1A).
Brown does not disclose first individual particles of intumescent material interspersed within said gel seal material wherein each of said first individual particles are surrounded by said gel seal material, wherein said first particles of intumescent material activate at a first temperature when exposed to the heat at a said first temperature and form expanding bubbles that harden into a first dense heat insulating multi-cellular char,

wherein said first individual particles of intumescent material and said second
individual particles of intumescent material are different,

wherein said second particles of intumescent material activate at a said second temperature when exposed to the heat at a second temperature higher than said first temperature, and form expanding bubbles that harden into a second dense heat insulating multi-cellular char.

 wherein said first individual particles of intumescent material interspersed within said seal material and said second individual particles of intumescent material interspersed within said seal material are of different expatiation ratios.
 However, Malcolm (U.S. Patent # 4636538) teaches first individual particles of intumescent material (first particles containing ‘Sodium Silicate’, Col 3, lines 46 - 56) interspersed within said gel seal material (Col 2, Lines 1 – 12 discloses thick aqueous slurry and water dispersible resin which is gel) wherein each of said first individual particles are surrounded by said gel seal material (Col 2, Lines 1 – 12 discloses thick aqueous slurry and water dispersible resin which is gel, Col 1, Lines 36 – 39 discloses intumescent material comprises an amino resin as  binder which is gel, hence individual particles of Sodium Silicate surrounded by amino resin which is gel), wherein said first particles of intumescent material activate at a first temperature when exposed to the 
second individual particles of intumescent material (second particles containing amino resin, ammonium phosphate, carbonific and spumific, Col 1, lines 36 –44) interspersed within said gel seal material (Col 2, Lines 1 – 12 discloses thick aqueous slurry and water dispersible resin which is gel) wherein each of said second individual particles are surrounded by said gel seal material (Col 2, Lines 1 – 12 discloses thick aqueous slurry and water dispersible resin which is gel, Col 1, Lines 36 – 39 discloses intumescent material comprises an amino resin as  binder which is gel, hence individual particles of Ammonium Phosphate surrounded by amino resin which is gel),
wherein said first individual particles of intumescent material and said second
individual particles of intumescent material are different.
wherein said second particles of intumescent material activate at a second temperature when exposed to the heat at a said second temperature (Col 3, lines 46 – 56– heating the gasket resulting in expansion of second particles at a higher temperature that is, chemical change of expansion of second particles) higher than said first temperature (Col 1, lines 46 – 56), 
wherein said first individual particles of intumescent material interspersed within said seal material and said second individual particles of intumescent material interspersed within said seal material are of different expatiation ratios (Malcolm Col 3, ),
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the intumescent material of Brown to include first and second particles of intumescent material interspersed in gel seal material as in Malcolm, to provide two different stages of expansion of the intumescent material in the seal material in the event of heat (Malcolm Col 3, lines 46 – 56).
The combination of Brown and Malcolm discloses 
wherein said first particles of intumescent material activate at a first temperature when exposed to the heat at a said first temperature (Malcolm Col 3, lines 46 - 56– heating the gasket resulting in expansion of Sodium Silicate at a lower temperature, that is chemical change of expansion), and form expanding bubbles that harden into a first dense heat insulating multi-cellular char (Brown Para 0030 – intumescent material forms expanding bubbles that harden into char) (Malcolm’s Sodium Silicate forms expanding bubbles that harden into first char as in Brown).
wherein said second particles of intumescent material activate at a second temperature when exposed to the heat at a said second temperature (Malcolm Col 3, lines 46 – 56– heating the gasket resulting in expansion of second particles at a higher temperature that is, chemical change of expansion of second particles) higher than said first temperature (Col 1, lines 46 – 56), and form expanding bubbles that harden into a second dense heat insulating multi-cellular 
an extension blade that extends from the filter into said seal unit and into said gel seal material (Brown - blade of 14 extending from filter 12 into gel seal material 20, fig 1A or 1B) with said first individual particles of intumescent material interspersed within said gel seal material (Malcolm - first particles containing ‘Sodium Silicate’, Col 3, lines 46 - 56) (Malcolm - Col 2, Lines 1 – 12 discloses thick aqueous slurry and water dispersible resin which is gel) and said second individual particles of intumescent material interspersed within said gel seal material (second particles containing amino resin, ammonium phosphate, carbonific and spumific, Col 1, lines 36 –44) (Col 2, Lines 1 – 12 discloses thick aqueous slurry and water dispersible resin which is gel). 
The prior art does not disclose wherein said combination seal unit substantially fills said seal housing and extends continuously from said first side to said second side and is the only material in said seal housing.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/L. K./
Examiner, Art Unit 3675


/CHRISTINE M MILLS/           Supervisory Patent Examiner, Art Unit 3675